Dear Ms. Peabody:
Your inquiry addressed to the Office of the Attorney General Richard Ieyoub has been directed to me for attention and reply.
I understand your question to be as follows:
     May a duly elected member of a parish school board accept a professional service contract with a state agency such as the Department of Hospitals on a part-time basis?
Employment is defined in LSA-R.S. 42:62(3) as:
     ". . . any job compensated  on a salary or per diem basis, other than an elective or appointive office, in which a person is an employee of the state government or of a political subdivision thereof."
In opinion number 90-578, our office dealt with the same issue that is presented in this matter.  We opined to say:
     "Even where an individual personally enters into a professional services contract such is not a `. . . job compensated on a salary or per diem basis.'  Thus, it does not constitute an `employment' within the ambit of the dual officeholding prohibitions.  Nor would such constitute an elective or appointive office.  (See LSA-R.S. 42:62(1), (2) and (3).
     In Opinion 88-618 and 88-653, this office held that when an individual enters into a contract to perform services for a public agency that the engagement through said contract does not constitute an employment within the intendment of the Dual Officeholding Law."
Thus, it is the opinion of this office that you may legally enter into a contract individually with a state agency such as the Department of Hospitals on a part-time basis because such a contractual relationship will not result in "employment" as defined by the Louisiana Dual Officeholding Law.
I trust the above will satisfy your inquiry, but if you have any further questions regarding this matter, please contact our office.
Yours very truly,
                         RICHARD P. IEYOUB Attorney General
                         BY: BETH A. CONRAD Assistant Attorney General
RPI/BAC:pab 0177p